 In the Matter of DYESTUFFS AND CHEMICALS, INC.andINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICT No. 9, A. F. L.Case No. 14-R-1328.-Decided May31, 1946Messrs. Earl SusmanandHerman Willer,of St. Louis, Mo., for theCompany.Mr. Rudolph Faupl,of St. Louis, Mo., for the Union.Mr. Robert J. Freehling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Association ofMachinists,DistrictNo. 9, A. F. L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Dyestuffs and Chemicals, Inc., St. Louis, Mis-souri, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Keith W.Blinn,TrialExaminer. The hearing was held at St. Louis, Missouri,on April 17, 1946. The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues. The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDyestuffs and Chemicals, Inc., a Missouri corporation with its prin-cipal office and place of businessin St. Louis,Missouri,is engaged inthemanufacture of color and chemical specialties.In 1945, the Com-68 N L R. B, No. 58.436 DYESTUFFS AND CHEMICALS, INC.437pany used raw materials, valued in excess of $50,000, of which more than90 percent represented shipments from sources outside the State ofMissouri. During the same period, the Company manufactured and dis-tributed finished products valued in excess of $100,000, of which morethan 90 percent represented shipments to consumers outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDInternationalAssociation ofMachinists,DistrictNo. 9, is a labororganizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of any of its employees until theUnion has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of all employees of the Company, includingthe production foreman, but excluding the chemist, office and clericalworkers, and supervisory employees.' The Company agrees generally asto the composition of the unit sought by the Union, except that it wouldexclude the production foreman as a supervisor, and include the chemistas a production worker.Production foreman :2The record indicates that the Company did notemploy a production foreman at the time of the hearing, but temporarilyemployed an "acting production foreman." The "acting production fore-man" maintains immediate supervision over all employees in the unitsought by the Union. He receives wages on an average of 15 to 20 centsan hour higher than his subordinates. He may perform manual labor inthe instruction of new employees and in other exigencies, but he devoteshis time, in the main, to supervisory functions, which include the au-thority to discharge. The position of production foreman is similar tothat of the "acting production foreman," but includes, in addition, theauthority to hire.We are of the opinion that the "acting productionforeman," or in the event of his hire, the production foreman, is aiThe petition was further amended at the hearing to show the unit as described above.IThe Union has referred to this job classification as "working foreman," but the job iscarried as "production foreman" on the company pay roll, and is so designated on job classifi.cationlistspostedon the company bulletin board. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory employee within the Board's customary definition, and weshall, therefore, exclude the production foreman or the "acting produc-tion foreman" from the unit.Chemist:The Company employs a graduate chemist, who conductschemical development and tests, and aids in the manufacture of com-pany products. He spends a substantial portion of his time in the com-pany laboratory, working apart from the other employees.We are ofthe opinion that the chemist is a professional employee, and, accordingly,we shall exclude him from the unit.3We find that all employees of the Company, excluding the chemist,office and clerical workers, the production foreman or "acting produc-tion foreman," and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question'concerning representation which hasarisen be resolved by an election by secret ballot among the employeesin the appropriate unit who were employed duringthe pay-roll periodimmediately preceding the date of the DirectionofElectionherein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Dyestuffs and Chemicals,Inc., St. Louis,Missouri, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fourteenth Region, acting in this matter as agent fortheNational Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll period'SeeMatterofE. 1.du Pont de Nemours& Company, Inc.,62N L. R. B 146, andMatter of The Firestone Tire and Rubber Company,59 N. L.R. B. 623. DYESTUFFS AND CHEMICALS, INC.439because they were ill or on vacation or temporarily laid off,and includingemployees in the armed forces of the United States who present them-selves in person at the polls,but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election,to determine whether or nottheydesire to be represented by International Association of Machinists,DistrictNo. 9, for thepurposes of collective bargaining.